Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 06/22/2022. 
Claims 1 and 4-11 are currently pending.
The objection of claims 1 and 4-11 is withdrawn in view of the above amendment.
The rejection of claims 1 and 4-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment and/or below Examiner’s amendment.
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Michael Sullivan on 08/16/2022. 
The application has been amended as follows: 

Rewrite claim 6 to read as, “A method for producing the nitrogen-generating composition of Claim 1, comprising:
mixing the aluminium oxide with the cobalt(II) nitrate (Co(NO3)2) and a wetting agent, allowing to stand and dry to produce a first mixture of uniform color;
mixing the first mixture with the heavy metal oxide and the wetting agent until a second mixture of uniform color is produced; 
mixing the alkali metal azide with the wetting agent until a third mixture is produced; 
mixing the second and third mixtures with the copper oxide and the nickel oxide and drying to produce a resulting mass; and, 
forming granules from the resulting mass.”--.

Rewrite claim 8 to read as, --“The method of Claim 6, wherein the wetting agent is ethyl acetate or butyl acetate.”--.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art of record, GB 1,429,842 A, Knowlton et al. (US 4,604,151), Taylor et al. (US 5,143,567), and Sokolikov et al. (RU 2648081 C1), fail to teach or suggest the claimed alkali metal azide- and heavy metal oxide-based nitrogen-generating composition or method of making thereof comprising an aluminum oxide modified with cobalt (II) nitrate combustion modifier in the recited mixing ratios.
GB 1,429,842 A teach a composition for nitrogen gas generation comprising a mixture of alkali metal azide and a sufficient quantity of metal oxide to react with substantially all of the alkali metal oxide (page 2 lines 1-14); examples of alkali metal azides include lithium azide, sodium azide, and potassium azide and examples of suitable metal oxides include copper oxide, iron oxide, stannic oxide, titanium dioxide, lead oxide, chromium oxide and zinc oxide or mixtures thereof (page 2 lines 53-59).  GB 1,429,842 A fail to teach or suggest the composition contains aluminum oxide modified with cobalt nitrate or nickel oxide. 
Knowlton et al. teach a gas generating composition is disclosed for generating nitrogen gas free from noxious and toxic impurities comprising an alkali metal azide, e.g., sodium azide, a metal oxide selected from the oxides of iron, nickel, manganese, copper, cobalt, titanium and tin, and ammonium perchlorate as a burn rate enhancer (abstract and col. 4 lines 6-24 and 41-45).  Knowlton et al. fail to teach or suggest the composition contains aluminum oxide modified with cobalt nitrate.
Taylor et al. teach a nitrogen gas generant composition comprising 65-74 wt.% of an alkali or alkaline earth metal azide, 17-29.5 wt.% of a metal oxide selected from iron, chromium, manganese, cobalt, copper and vanadium oxides, 1.0-6% alkali metal nitrite or nitrate co-oxidizer, 0.5-8% silica, alumina, titania or mixtures thereof, up to 6% bentonite, and up to 4% molybdenum disulfide (abstract and col. 2 lines 25-39).  Knowlton et al. fail to teach or suggest the composition contains nickel oxide or the aluminum oxide is modified with cobalt nitrate.
Sokolikov et al. teach an aerosol-forming fire extinguishing composition comprising an alkali metal nitrate as an oxidizing agent, a novolak-type phenol-formaldehyde resin or epoxy resin as a combustible binder, and a combustion modifier comprising cobalt (II) nitrate with aluminum oxide and copper oxide (abstract).  Sokolikov et al. fail to teach or suggest the composition contains a heavy metal oxide and an alkali metal azide.  At the time of the effective filing date, a person of ordinary skill in the art would have no reason or motivation to provide Sokolikov et al.’s aerosol-forming and organic resin-containing composition with any of the compositions of the other prior art references discussed above with any reasonable expectation of success since the references are drawn to different types of compositions (organic resin-containing compositions versus inorganic alkali metal azide-based compositions).  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 16, 2022